         Case 6:04-cr-60112-MC          Document 131        Filed 10/06/20      Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                             Case No. 6:04-cr-60112-MC

                                     Plaintiff,         ORDER GRANTING MOTION TO
                                                        REDUCE SENTENCE
                       v.

  MICHAEL DEAN GALLOWAY,

                                   Defendant.

       This matter is before the Court on the defendant’s motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served,

effective October 16, 2020, if the Bureau of Prisons has determined that Mr. Galloway is

COVID-19 negative. If the BOP cannot make the determination by that date, the government shall

notify the Court without delay. The term of imprisonment shall be followed by a three-year term

of supervised release with the conditions set forth in the original judgment and the following

additional conditions: (1) the defendant must reside at and participate in the program of a

residential reentry center for not more than 120 days, to be released at the direction of the probation

Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
        Case 6:04-cr-60112-MC         Document 131       Filed 10/06/20     Page 2 of 2




officer, and (2) upon release from the residential reentry center, the defendant shall remain on

home confinement until June 22, 2022. The Court concludes that the defendant’s release pursuant

to this order will not pose a danger to any other person or the community. This sentence reduction

is consistent with the currently applicable U.S. Sentencing Commission policy statements.

       The Court therefore GRANTS the Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that Defendant shall be released on October 16, 2020, for

travel to the residential reentry center in Portland, Oregon, if the BOP has determined that he is

COVID-19 negative. If the BOP cannot make the determination by that date, the government shall

notify the Court without delay.

       IT IS FURTHER ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith in accordance with this decision.

                   6th day of October, 2020.
       Dated this ______

                                               s/Michael J. McShane
                                             The Honorable Michael J. McShane
                                             United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
